ACCEPTED
                                                                                           03-13-00092-CR
                                                                                                   7805922
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/12/2015 3:46:41 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK


                            CAUSE No. 03-13-00092-CR
                                                              FILED IN
                         IN THE COURT OF APPEALS       3rd COURT OF APPEALS
                 FOR THE THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                              AUSTIN, TEXAS            11/12/2015 3:46:41 PM
                                                                   JEFFREY D. KYLE
                                                                        Clerk
                          HOWARD THOMAS DOUGLAS,
                                 Appellant,

                                        VS.

                              THE STATE OF TEXAS,
                                    Appellee.

                     On appeal from Cause No. D-1-DC-10-900204
                          in the 331 st Judicial District Comi,
                                 Travis County, Texas

      EMERGENCY MOTION TO WITHDRAW AS COUNSEL FOR
                      APPELLANT

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Craig M. Price, counsel for Appellant Howard Thomas

Douglas, and files this his Emergency Motion to Withdraw As Counsel For

AppeHant, and respectfully shows this Court the following:

                                         I.
                   STATUS OF APPELLATE SCHEDULE

      l. Movant is atton1ey of record for Appellant Howard Thomas Douglas, and

         was retained to represent Appellant at trial and on appeal.

      2. Movant perfected the appeal, filed Appellant's Brief, filed Appellant's

         Reply Brief in response to the Appellee's Brief filed by the State, and



COUNSEL'S EMERGENCY MOTION TO WITHDRAW                                 PAGE 1
       filed Appellant's Motion for Rehearing and Motion for Rehearing En

       Banc, which was recently denied.

    3. All briefs and post-judgment motions for rehearing have been timely

       filed, and this matter is concluded, subject to any further proceedings

       before the Texas Court of Criminal Appeals.

                                           II.

                   MOVANT SEEKS TO WITHDRAW TO
                AVOID UNREASONABLE FINANCIAL BURDEN

    4. Movant seeks to withdraw from his representation of Appellant in order

       to avoid a financial hardship.

    5. Movant has recently accepted a position to work with the Grayson

       County District Attorney's Office and is scheduled to commence work

       at the District Attorney's Office on November 19, 2015. Movant is a

       single father with primary custody of four minor children, and Movant is

       the sole source of income for Movant and his four minor children. If

       Movant is not allowed to withdraw from representation of Appellant in

       this matter, Movant most likely will have to forfeit his new position with

       the Grayson County District Attorney's Office, which will impose an

       extreme and unreasonable financial burden on Movant and his

       dependents. See Tex. R. Prof. Conduct, R. 1.15(b)(6).

    6. Conversely, withdrawal can be accomplished without material adverse

       effect on the interests of the client. The only obligation remaining for
COUNSEL'S EMERGENCY MOTION TO WITHDRAW                               PAGE 2
       Appellant's counsel, should a judgment be rendered that is adverse to

       Appellant, is to comply with Tex. R. App. P. 48.4, by sending notice of

       the judgment and opinion to Appellant and apprising him of his right to

       file a pro se petition for discretionary review under Tex. R. App. P. 68

       with the Texas Comi of Criminal Appeals.

    7. Movant and Appellant entered into a written fee agreement regarding the

       trial and the appeal of this matter, but Appellant has not paid the entirety

       of the fee agreement. If Appellant is not able to retain an atton1ey to

       represent him during the sh01i remainder of this matter, it is reasonable to

       assume that this Comi could remand the matter of whether Appellant is

       indigent to the trial comi for a detennination of whether Appellant is

       entitled to a court-appointed atton1ey, and any expense to Travis County,

       Texas - given the status of the case at this time - would be minimal.

    8. This withdrawal is not sought for the purposes of delay, but so that

      justice can be done.

    9. The last kn.own address for Howard Thomas Dougllas is 5729

       Lebanon Road, suite 144-155, Frisco, Texas 75034.

    10. There only pending deadline in this matter is the deadline to file the

      petition for discretionary review with the Texas Court of Criminal

      Appeals, which is due no later than November 30, 2015.



COUNSEL'S EMERGENCY MOTION TO WITHDRAW                              PAGE3
     11. A copy of this motion has been delivered to Appellant Howard Thomas

       Douglas at his last lmown address, and Appellant was thereby notified in

       writing of his right to object to this motion.

                                          III.

                   MOVANT SEEKS EMERGENCY RELIEF

     12. Movant respectfully moves this Court to treat this Motion to Withdraw

       as an Emergency Motion to Withdraw, as pen11itted by Tex. R. App. P.

        10.3(a)(3), and dispense with the ten (10) day waiting period typically

       accorded motions before the Court of Appeals.         See Tex. R. App. P.

        10.3(a).

     13. Movant submits that this matter constitutes an emergency because

       Movant is scheduled to begin his new employment with the Grayson

       County District Attorney's Office on November 19, 2015, and, unless

       this Comi designates this matter as an emergency and rules before the

       expiration of ten days after the motion was filed, it is highly likely that no

       decision will be reached before November 19, 2015, and Movant very

       well may have to forfeit his new position with the District Atton1ey's

       Office, thereby causing Movant to suffer extreme financial hardship.

     14. Based on the foregoing, Movant respectfully moves this Comi to treat

       this matter as an emergency motion to withdraw, to forego the ten-day

COUNSEL'S EMERGENCY MOTION TO WITI-IDRA W                             PAGE4
          waiting period before ruling and to rule as soon as possible but at least

          before November 19, 2015.




                                       IV.

                                    PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant Craig M. Price

respectfully moves this Court to grant Movant's emergency motion to withdraw as

counsel for Appellant without waiting ten (10) days for either Appellant or the State

to file a response, and to grant Movant' s motion to withdraw as counsel for

Appellant. Movant further seeks such other relief to which he may be entitled, at

law or in equity.

                                       Respectfully submitted,

                                      /S/ Craig M. Price
                                      Craig M. Price
                                      State Bar No. 16284170
                                      cmp@hammerle.com
                                      Hammerle Finley Law Finn
                                      2871 Lake Vista Dr., Suite 150
                                      Lewisville, Texas 75067
                                      Tel: (972) 436-9300
                                      Fax: (972) 436-9000
                                      Attorney for Appellant

                             NOTICE TO CLIENT

       This is to notify you that this Motion for Withdrawal of Counsel may be set
for hearing at the time and place stated at a later date. You do not have to agree to
this motion and if you contest the withdrawal of Craig M. Price as attorney in this
cause, you should either appear at the hearing or object in writing. If you do not
COUNSEL'S EMERGENCY MOTION TO WITHDRAW                                 PAGE 5
oppose Craig M. Price's withdrawal as attorney of record in this case, you may
appear in comi, in writing, and inform the judge that you agree with this Motion.

IS/ Craig M. Price
Craig M. Price

                     CERTIFICATE OF CONFERENCE

      I certify that Movant confen-ed with counsel for the State of Texas, on
November 9, 2015, via e-mail, regarding the merits of this Motion, and the State
does not oppose this motion to withdraw.

      I certify that Movant attempted to confer with Appellant via telephone on
November 11 and November 12, 2015, but was unable to confer with Appellant
regarding the merits of this Motion.

                                             IS/ Craig M. Price
                                             Craig M. Price

                                VERIFICATION

STATE OF TEXAS                        §
                                      §
COUNTY OF DENTON                      §

      BEFORE ME, the undersigned Notary Public, on this day personally
appeared CRAIG M. PRlCE, who being by me duly sworn on his oath deposed
and said that he is the Attorney for Howard Thomas Douglas, in the above entitled
and numbered cause; that he has read the above and foregoing motion, and that
every statement contained therein is within his personal knowledge and is true and
c01Tect.



                                             Craig M. Price

   SUBSCRlBED AND SWORN TO BEFORE ME on the 12th day of November,
2015, to certify which witness my hand and official seal.


COUNSEL'S EMERGENCY MOTION TO WITHDRAW                              PAGE6
           RAVEN RACHELL MCINTYRE
          Notary Public, Stale of Texas
            My Commission Expires
               August 03, 2016             Jbun •m~~U ·
                                            Notary Public, State ofTexas
                                                                        011 1
                                                                           '    p
                               CERTIFICATE OF SERVICE

      This is to ce1iify that on November 12, 2015, a true and c01Tect copy of the
above and foregoing document was served on the District Attorney's Office, Travis
County, PO Box 1748, Austin, Texas 78767, bye-service, and on Appellant, via e-
mail at his personal e-mail address, 

                                            /S/ Craig M. Price
                                            Craig M. Price




COUNSEL'S EMERGENCY MOTION TO WITHDRAW                              PAGE7